DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed April 17, 2021.
Claims 1, 11, and 17 have been amended.  Claims 1, 3-8, and 10-22 are pending and have been examined on the merits (claims 1, 11, and 17 being independent).
The amendment filed April 17, 2021 to the claims has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 17, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments and amendments filed April 17, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered but are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues:
(1) “Applicant preserves its previously presented arguments with respect to Section 101 for purpose of further prosecution and appeal, but does not repeat them in this submission. Moreover, the claims have been amended to recite, in various forms, that an update to a graphical 
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps for performing to adjust credit allocations associated with an electronic trading credit distribution, i.e. credit reallocation, for an entity, which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as ‘fundamental economic practices’ such as an electronic trading for securities, e.g. credit reallocation).  For instance, in the process of independent claims 1, 11, and 17, the limitations of adjusting… credit allocations, combining… a discrete data stream, comparing… electronic trading data, allocating… portions of a global credit allocation shared, providing… a graphical user interface, determining… credit utilization, providing… an outcome of the request to adjust the credit allocations, displaying… the adjusted credit allocations, and modifying… adjusted credit allocations recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 11, and 17 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to 
(3) Step 2B Consideration: The limitations recited by claims 1, 11, and 17 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of receiving… electronic trading data, receiving…credit allocations, receiving… a request to adjust the credit allocations, receiving… credit utilization and available credit, receiving… a response, receiving… instructions, transmitting… each discrete data stream, transmitting… the adjusted credit allocations, transmitting… the determined credit utilization, transmitting… a first request, transmitting… a second request, updating… the adjusted credit allocations, and transmitting… an outcome are all conventional, receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least pages 3-4: data communication network, memory, processor, instructions, communications protocol, predetermined allocation instructions, and predetermined allocation algorithm. 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a credit allocation processor” and “predetermined allocation instructions”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
(4) Furthermore, the invention makes the credit allocation faster and more efficient, not the computer. This is not a technical solution to a technical problem, rather this is a business solution to a business problem.  For example, as the amendment to the claim 1, “the adjusted credit allocations on a graphical user interface of each of the plurality of disparate electronic trading systems, wherein an update to said graphical user interface of each of the plurality of disparate electronic trading systems is prevented if a potential disparity in the adjusted credit allocations is detected”, these amended claim languages are not indicative of integration into a practical application because of generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  For these reasons and those stated in the rejections above, rejection of claims 1, 3-8, and 10-22 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1, 3-8, and 10-22 under 35 USC 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.
Applicant argues:
(1) “The claims have been further amended to recite, in various forms, that an update to a graphical user interface for a given disparate electronic trading systems is prevented if a potential disparity in the adjusted credit allocations is detected. Applicant has reviewed the cited portions of the references, and does not believe that the claims as amended, as a whole, are fairly taught or suggested. Applicant therefore respectfully requests for the rejections to be withdrawn, and for the claims to be allowed.” (Applicant remarks, page 10)
Examiner notes:
(1) In consideration of Applicant’s arguments and amendments of independent claims 1, 11, and 17, clarifying citations with regard the Cole in view of Studnitzer have been made to the 35 USC § 103 rejection.  As such, Applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, and 10-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method of adjusting credit allocations associated with an electronic trading for securities which contains the steps of receiving, comparing, adjusting, transmitting, allocating, providing, determining, and updating.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims 1, 11, and 17 are direct to an apparatus, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method of adjusting credit allocations associated with an electronic trading for securities is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: adjusting… credit allocations, combining… a discrete data stream, comparing… electronic trading data, allocating… portions of a global credit allocation shared, providing… a graphical user interface, updating… the adjusted credit allocations, determining… credit utilization, providing… an outcome of  the request to adjust the credit allocations, displaying… the adjusted credit allocations, and modifying… adjusted credit allocations.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… electronic trading data, receiving…credit allocations, receiving… a request to adjust the credit allocations, receiving… credit utilization and available credit, receiving… a response, receiving… instructions, transmitting… each discrete data stream, transmitting… the adjusted credit allocations, transmitting… the determined credit utilization, transmitting… a first request, transmitting… a second request, updating… the adjusted credit allocations, and transmitting… an outcome do not apply, rely on, or use the judicial exception in a manner that that imposes a 
The instant recited claims including additional elements (i.e. “a memory, a credit allocation processor, instructions, network, predetermined allocation instructions, a common communications protocol, a distribution server, the graphical user interface, a line handler processor, and real-time over network”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification pages 3-4: data communication network, memory, processor, instructions, communications protocol, predetermined allocation instructions, and predetermined allocation algorithm) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a memory, a credit allocation processor, instructions, network, predetermined allocation instructions, a common communications protocol, a distribution server, the graphical user interface, a line handler processor, real-time over network) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than 
Dependent claims 3-8, 10, 12-16, and 18-22 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	Allocating portions of a global credit allocation shared among electronic trading systems based on predetermined allocation instructions is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-8, 10, 12-16, and 18-22, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 11, and 17 above.  Merely claiming the same process to adjust credit allocations associated with an electronic trading for securities based on the received electronic trading data does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 3-8, and 10-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 3-8, 10-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (hereinafter Cole), US Publication Number 2012/0179594 A1 in view of Studnitzer et al. (hereinafter Studnitzer), US Publication Number 2012/0254011 A1.
Regarding claim 1:
Cole discloses the following:
An electronic trading credit distribution and reallocation apparatus, comprising: a memory; (Cole: See paragraph [0010] “An open order management apparatus comprises a memory configured to store one or more financial transaction groupings and one or more processors, coupled to the memory, configured to execute open order management in the open order management apparatus.”)
a credit allocation processor in communication with the memory located within a distribution server (reads on [0034] “the OOM can be implemented as a single node (e.g., in a note: the electronic trading systems can be various locations in different regions such as NASDAQ, NYSE, or a financial institution)
compare (reads on [0010] “determine an available credit amount for the financial transaction grouping corresponding to a difference between the total limit and a sum of the 

Cole does not explicitly disclose the following, however Studnitzer further teaches:
receive (reads on [0128] “receiving first credit information data from the first node and second credit information data of the trading entity from a second node” and “receive data on credit utilization, as well as portfolio data, of a trading entity from one or more node servers 1004 A-B”) over network from each respective disparate electronic trading system, electronic trading data associated with the respective disparate electronic trading system in a single data stream using a common communications protocol, (Studnitzer: See paragraphs [0128], and see also [0046] “Computer devices 116 and 118 are coupled to a local area network (LAN) 124. LAN 124 may have one or more of the well-known LAN topologies and may use a variety of different protocols, such as Ethernet….. a wireless personal digital assistant device (PDA) 122 may communicate with LAN 124 or the Internet 126 via radio waves. PDA 122 may also communicate with exchange computer system 100 via a conventional wireless hub 128.”, and notes: As cited, it is one of common communications protocols)

wherein each discrete data stream is transmitted over network using a different respective communications protocol to a line handler processor of a collections point of presence, and (Studnitzer: See paragraphs [0086] “The credit control module 802 may receive a feed (e.g., near realtime or realtime) with trade and/or order information associated with one or more exchanges. The credit control module 802 may use this out-of-band information to generate an enforcement message.”, [0087] “It is contemplated that the credit control module 802 may be located in any of numerous locations. In one embodiment, the credit control module 802 may be located on the front end (e.g., at a trader's 806 terminal). In another embodiment, the credit control module 802 may be located on the back end (e.g., clearinghouse 140 or clearing firm site)….. The credit control module 802 relays information regarding the trader 806 and identifies which trading engine 804 the trade is being placed through.”, and [0088] “each trading engine 804 may include information about the location of the engine, the trading history of the engine, an index of derivative products traded, and/or a trading volume capacity, etc. The trading engine 804 may include information regarding the maximum number of trades, or trading capacity, that the engine is capable of handling. This information can be communicated to the credit control module 802 through the order routing mechanism 808 at anytime during the process of placing the trade: before, during or after.”)

automatically adjust (reads on “The credit control module determines the volume of trades from the trading engine and compares that value to the number of trades allocated for the trading engine……if the volume of trades exceeds the allocated number of trades, the credit control module may request a credit increase from another trading engine.”) credit allocations to each of the plurality of disparate electronic trading systems based on the comparison of the received electronic trading data with the predetermined allocation instructions; and (Studnitzer: See paragraph [0015], and see also [0089])
electronically transmit (reads on [0112] “If an order or proposed trade would exceed the allocated credit limit, a node server 1004 may prevent execution of the order or trade, or may request an additional allocation of credit from the management server 1002. Management server 1002 may either allocate additional credit by reducing an amount of credit allocated to a different node server…. For example, management server 1002 may reduce an amount of credit available at node server 1004B by a first amount and may increase an amount of credit available by node server 1004A by a second amount. The first and second amounts may be the same or may differ…. to display (reads on [0118] “Distributed credit control system 1000 may provide data for the risk management GUI 1102 for presentation at a computer, smartphone, or other device of a risk administrator.” and [0119] “Risk management GUI 1102 may include Fields 1108A-B permitting a risk administrator to select a credit threshold to control when node servers 1004A-B apply a fine precision algorithm instead of a coarse precision algorithm. In an example, a risk administrator may adjust a percentage using a sliding scale between 0% and 100% for the credit threshold, as depicted in Fields 1108A and 1108B.”) the adjusted credit allocations on a graphical user interface of each of the plurality of disparate electronic trading systems, wherein an update to said graphical user interface of each of the plurality of disparate electronic trading systems is prevented if a potential disparity in the adjusted credit allocations is detected. (Studnitzer: See paragraphs [0112], [0118-0119], and see also [0121] “management server 1002 may communicate at least one instruction (e.g., in real-time) to the node servers 1004A-B based on input received via risk management GUI 1102. For instance, management server 1002 may communicate one or more instructions that instruct node server 1004A to only use a particular fine precision algorithm, and not a coarse precision algorithm, in determining credit utilization of trading entities associated with a particular risk administrator. Management server 1002 may also instruct node server 1004B to use a particular coarse precision algorithm until reaching a particular credit threshold, and, after credit utilization meets or exceeds the credit threshold, to use a particular fine precision algorithm. Management server 1002 may further instruct the node server 1004B to resume using the particular coarse precision algorithm 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation based on the volume of trades in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraphs [0013-0015]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3:
Cole does not explicitly disclose the following, however Studnitzer further teaches:
The apparatus of Claim 1, wherein the electronic trading data includes credit utilization data for each of said disparate electronic trading systems that is determined by the distribution server. (Studnitzer: See paragraphs [0086] “The credit control module 802 may receive a feed (e.g., near realtime or realtime) with trade and/or order information associated with one or more exchanges. The credit control module 802 may use this out-of-band information to generate an enforcement message. The out-of-band information is useful to manage the credit associated with a submitted order.” [0087] “the credit control module 802 may be located on the back end (e.g., clearinghouse 140 or clearing firm site).”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation based on the volume of trades in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraphs [0013-0015]). Further because the claimed 
Regarding claim 4:
Cole discloses the following:
The apparatus of Claim 1, wherein the credit allocations are automatically adjusted (reads on [0064] “the $10,000 will be divided by 5 (3 financial institutions plus the predetermined value 2) allotting 5 units of $2,000 each.”) at runtime by the credit allocation processor based on the comparison of the received electronic trading data from the single data stream with the predetermined allocation instructions and a global credit allocation shared (reads on [0065] “the units will be allocated between each financial institution FI1-FI3 so each institution has $2,000 with $4,000 as the remainder sitting in the OOM FAT repository. Now, for example, say transaction partner TP1 uses all of the $2,000 FATs allocated to institution FI1. The “node” FI1 could then communicate with the OOM to request additional FATs for allocation.”) among the plurality of disparate electronic trading systems, wherein the global credit allocation is fully distributed (reads on [0065] “The OOM, for example, could be programmed to release a portion of available FATS upon request from a node representing a financial institution so as to retain some reserved FATs for additional potential reallocation.”) among the plurality of disparate electronic trading systems by the credit allocation processor. (Cole: See paragraphs [0064-0065], and see also [0007-0009] and [0037])
Regarding claim 5:
Cole discloses the following:

Regarding claim 6:
Cole discloses the following:
The apparatus of Claim 1, wherein the predetermined allocation instructions include instructions to automatically adjust the credit allocations to each respective disparate electronic trading system based on at least one of: 
sunrise and sunset times in a geographic region associated with the respective disparate electronic trading system, (Cole: See paragraph [0073]: “Beginning of Day Processes files (“BOD) which are files reflecting the results of trading activity from the previous day that are run before the start of trading to be ready for the trading day. Along with the BOD files are particular risk groups (“RG') that are a collection of accounts that are grouped together to create a portfolio that can be managed in the RX risk exchange system. All accounts in a risk group share contract limits and credit allocation.”)
trading hours in a geographic region associated with the respective disparate electronic trading system, and peak periods of business associated with the respective disparate electronic trading system. 
Regarding claim 7:
Cole discloses the following:
The apparatus of Claim 1, wherein the credit allocation processor executes instructions to store in the memory, available credit thresholds for each respective disparate electronic trading system relative to a global credit allocation shared among the plurality of disparate electronic trading systems. (Cole: See paragraph [0065]: “the units will be allocated between each financial institution FI1-FI3 so each institution has $2,000 with $4,000 as the remainder sitting in the OOM FAT repository. Now, for example, say transaction partner TP1 uses all of the $2,000 FATs allocated to institution FI1. The “node” FI1 could then communicate with the OOM to request additional FATs for allocation.”)
Regarding claim 8:
Cole discloses the following:
The apparatus of Claim 7, wherein the credit allocation processor executes instructions to: 
receive from each respective disparate electronic trading system, credit utilization and available credit for each respective disparate electronic trading system, the credit utilization and available credit for each respective disparate electronic trading system determined dynamically at real-time; (Cole: See paragraph [0062]: “the present system enables the transaction partner TP1, who has permission privileges with regard to each institution, to ensure that the total FATs used by all of the institutions do not exceed a specified amount. In one example, this can be accomplished by tracking the total amount that the transaction partner TP1 desires to be used and allocating a portion of that amount amongst all of the institutions…”)
wherein the predetermined allocation instructions include instructions to automatically adjust the credit allocation to the plurality of disparate electronic trading systems responsive to a 
Regarding claim 10:
Cole dose not explicitly disclose the following, however Studnitzer further teaches:
The apparatus of Claim 1, wherein the predetermined allocation instructions include instructions to automatically adjust the credit allocations to each respective disparate electronic trading system in a weighted manner based on historical electronic trading data received from the disparate electronic trading systems. (Studnitzer: See paragraph [0111]: “node servers 1004A-B may communicate historical credit usage by a trading entity to management server 1002 for determining initial allocation of credit. The amount of credit allocated to one node server 1004 may be different than the amount of credit allocated to another node server 1004.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation based historical credit usages in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraph [0111]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 11:
Cole discloses the following:
An electronic trading credit distribution and reallocation apparatus, comprising: a memory; a credit allocation processor in communication with the memory (reads on [0010]: “An open order management apparatus comprises a memory configured to store one or more financial transaction groupings and one or more processors, coupled to the memory, configured to execute open order management in the open order management apparatus.”, [0034] “the OOM can be implemented as a single node (e.g., in a server computer) or can be implemented across multiple nodes (e.g., in a peer-to-peer network)”), and configured to automatically adjust credit allocations associated with each of a plurality of disparate electronic trading systems (reads on [0010] “The one or more processors create a financial transaction grouping having one or more nodes, establish a total limit for the financial transaction grouping, establish individual limits for each node in the financial transaction grouping, determine an available credit amount for the financial transaction grouping corresponding to a difference between the total limit and a sum of the individual limits for each node, monitor transactions conducted by each node, and adjust an individual limit for a node in the financial transaction grouping when the node requires the adjusted individual limit.”) located in disparate geographic regions (reads on [0009]: “Upon monitoring these transactions, the OOM can, for example, establish FAT allocation limits between a user (e.g., a trader) and a transaction trading system, an exchange matching platform (e.g., NASDAQ stock exchange or New York Stock Exchange) or a financial institution (e.g., a bank).”), wherein the credit allocation processor executes instructions to: (Cole: See paragraphs [0008-0010], [0034], and note: the electronic trading systems can be various locations in different regions such as NASDAQ, NYSE, or a financial institution)

provide a graphical user interface to each respective disparate electronic trading system including the credit allocated to the respective disparate electronic trading system; (Cole: See paragraph [0076]: “FIG. 7 shows, for example, a sidecar SC audit view showing per order decisions made by the Sidecar SC. The audit view helps a user accomplish dynamic reallocation of available credit for transaction purposes.”)

Cole does not explicitly disclose the following, however Studnitzer further teaches:
receive (reads on “receiving first credit information data from the first node and second credit information data of the trading entity from a second node” and “receive data on credit utilization, as well as portfolio data, of a trading entity from one or more node servers 1004 A-B”) over network from each respective disparate electronic trading system, electronic trading data 
automatically adjust (reads on “if the volume of trades exceeds the allocated number of trades, the credit control module may request a credit increase from another trading engine.”) in real-time, the credit allocations to each of the plurality of disparate electronic trading system based on a comparison of the received electronic trading data and the predetermined allocation instructions; and (Studnitzer: See paragraph [0015])
update in real-time, the graphical user interface to include the adjusted credit allocations, wherein an update to said graphical user interface is prevented if a potential disparity in the adjusted credit allocations is detected. (Studnitzer: See paragraphs [0119] “Risk management GUI 1102 may include Fields 1108A-B permitting a risk administrator to select a credit threshold to control when node servers 1004A-B apply a fine precision algorithm instead of a coarse precision algorithm. In an example, a risk administrator may adjust a percentage using a sliding scale between 0% and 100% for the credit threshold, as depicted in Fields 1108A and 1108B.” and [0121] “Once a risk administrator has made desired selections in risk management GUI 1102, management server 1002 may inform the node servers 1002 of the selections (e.g., in real-time). In an example, management server 1002 may communicate at least one instruction (e.g., in real-time) to the node servers 1004A-B based on input received via risk management GUI 1102. For instance, management server 1002 may communicate one or more instructions that instruct node server 1004A to only use a particular fine precision algorithm, and not a coarse precision algorithm, in determining credit utilization of trading entities associated with a particular risk administrator. Management server 1002 may also instruct node server 1004B to use a particular coarse precision algorithm until reaching a particular credit threshold, and, after credit utilization 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation based on the volume of trades in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraphs [0013-0015]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 12:
Cole does not explicitly disclose the following, however Studnitzer further teaches:
The apparatus of Claim 11, wherein the credit allocation processor executes instructions to: display on a graphical user interface accessible by users of a first disparate electronic trading system among the plurality of disparate electronic trading systems, credit allocations for the first electronic trading system relative to the global credit allocation; and (Studnitzer: See paragraph [0119]: “Risk management GUI 1102 may include Fields 1108A-B permitting a risk administrator to select a credit threshold to control when node servers 1004A-B apply a fine precision algorithm instead of a coarse precision algorithm.”)
dynamically modify the display accessible by the users of the first disparate electronic trading system to include the adjusted credit allocations for the first disparate electronic trading system. (Studnitzer: See paragraph [0120]: “Risk administrator may also update the inputs to 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for displaying a credit allocation on graphical user interface in the method of Cole as further taught by Studnitzer because it would be easier and more efficient to see the credit allocations on trading securities (Studnitzer: See paragraphs [0119-0120]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 13:
Cole discloses the following:
The apparatus of Claim 11, wherein the credit allocation processor executes instructions to: in response to a request to adjust the credit allocation for a first disparate electronic trading system, automatically adjust in real-time, the credit allocations of a remainder of the disparate electronic trading systems as a function of the adjusted credit allocation for the first disparate electronic trading system. (Cole: See paragraph [0065]: “the units will be allocated between each financial institution FI1-FI3 so each institution has $2,000 with $4,000 as the remainder sitting in the OOM FAT repository. Now, for example, say transaction partner TP1 uses all of the $2,000 FATs allocated to institution FI1. The “node” FI1 could then communicate with the OOM to request additional FATs for allocation.”)
Regarding claim 14:
Cole discloses the following:

receive (reads on “After determining the group member's FAT limit reallocation”) from disparate the electronic trading system, a response to the adjusted credit allocation; and (Cole: See paragraph [0050])
update (reads on “the system then proceeds to step S8 where it re-adjusts the particular group member's FAT limit.”) the graphical user interface for the disparate electronic trading system in response to the received response. (Cole: See paragraph [0050])
Regarding claim 15:
Cole discloses the following:
The apparatus of Claim 11, wherein the credit allocation processor executes instructions to: electronically transmit in real-time over network to a first disparate trading system and a second disparate electronic trading system, a first request to adjust the credit allocations to the first and second disparate electronic trading systems; (Cole: See paragraph [0068]: “an example where financial institution FI1 has once again used all of its total FATs, spending $5,000 currently allocated to it. In this example, financial institution FI1 requires an additional $2,000 and makes 
receive from the first and second disparate electronic trading systems, a response to the adjusted credit allocation; and (Cole: See paragraph [0069]: “financial institution FI3 has yet to use any of its initially allocated FATs. The OOM may therefore adjust the allocated FATs at FI3 so that FI1 can receive additional FATs. In FIG. 4e, financial institution FI1 receives the $2,000 worth of FATs allocated initially to institution FI3 so that FI3 now has $0 worth of FATs available for use.”)
electronically transmit in real-time over network to the first and second electronic disparate trading systems, a second request to adjust the credit allocations to the first and second disparate electronic trading systems. (Cole: See paragraph [0069]: “financial institution FI3 has yet to use any of its initially allocated FATs. The OOM may therefore adjust the allocated FATs at FI3 so that FI1 can receive additional FATs. In FIG. 4e, financial institution FI1 receives the $2,000 worth of FATs allocated initially to institution FI3 so that FI3 now has $0 worth of FATs available for use.  Of course, the FAT allocation is not limited to this example and could take portions from other institutions as well (i.e. financial institution FI2)”, and note: As a second request, it will take another portion for an additional credit from other institutions such as financial institution FI2 in addition to financial institution FI3.)
Regarding claim 16:
Cole does not explicitly disclose the following, however Studnitzer further teaches:
The apparatus of Claim 15, wherein the response from at least one of the first and second disparate electronic trading systems indicates that conditions at the disparate electronic trading system would be breached by the first request to adjust the credit allocations. (Studnitzer: See 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for controlling user’s orders based on the volume of trades in the method of Cole as further taught by Studnitzer because it would reduce a risk to trade securities (Studnitzer: See paragraph [0015]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 17:
Cole discloses the following:
An electronic trading credit evaluation and distribution apparatus, comprising: a memory; a credit allocation processor in communication with the memory (reads on [0010]: “An open order management apparatus comprises a memory configured to store one or more financial transaction groupings and one or more processors, coupled to the memory, configured to execute open order management in the open order management apparatus.”, [0034] “the OOM can be implemented as a single node (e.g., in a server computer) or can be implemented across multiple nodes (e.g., in a peer-to-peer network)”), and configured to automatically adjust (reads on [0010] “The one or more processors create a financial transaction grouping having one or more nodes, establish a total limit for the financial transaction grouping, establish individual limits for each node in the financial transaction grouping, determine an available credit amount for the financial transaction grouping note: the electronic trading systems can be various locations in different regions such as NASDAQ, NYSE, or a financial institution)
transmit over network to the service provider (reads on [0050]: “After determining the group member's FAT limit reallocation, the system then proceeds to step S8 where it re-adjusts the particular group member's FAT limit. So for example, a transaction partner TP1 may attempt to execute a transaction that would exceed the $4,000 FAT limit for financial institution FI1. As described below, the system may then adjust the FAT limit for financial institution FI1 so that the group member will be able to execute the transaction.”), electronic trading data associated with the particular disparate electronic trading system, including the determined credit utilization; (Cole: See paragraphs [0047-0050])
receive over network from the service provider, a request to adjust the credit allocations for the particular disparate electronic trading system responsive to a comparison of electronic trading data received from the plurality of disparate electronic trading systems and predetermined allocation instructions defining credit allocation among the plurality of disparate electronic trading systems; and (Cole: See paragraph [0065]: “the units will be allocated between each financial 
provide (reads on “After determining the group member's FAT limit reallocation, the system then proceeds to step S8 where it re-adjusts the particular group member's FAT limit. So for example, a transaction partner TP1 may attempt to execute a transaction that would exceed the $4,000 FAT limit for financial institution FI1. As described below, the system may then adjust the FAT limit for financial institution FI1 so that the group member will be able to execute the transaction.”) a response to the service provider, indicating an outcome of the request to adjust the credit allocations for the particular disparate electronic trading system based on a comparison of the request and current electronic trading data associated with the particular disparate electronic trading system, wherein the response is prevented (reads on “a minimum amount that it requires to be available for other group members so as to prevent a particular group member from depleting all of the available credit from the repository”) if a potential disparity in the adjusted credit allocations is detected. (Cole: See paragraph [0050], and see also [0055] “For example, the percentage each group member may take from the repository may be individually configured so that one user may take, for example, 20% from the repository, where another group member may take only 10% from the repository. Additionally, the repository may have a minimum amount that it requires to be available for other group members so as to prevent a particular group member from depleting all of the available credit from the repository.”)

Cole does not explicitly disclose the following, however Studnitzer further teaches:

wherein the single data stream includes data obtained by combining a discrete data stream from each of said disparate electronic trading systems, (Studnitzer: See paragraph [0129] “aggregate credit information data for the trading entity based on the first credit information data and the second credit information data” and “aggregate credit utilization for the trading entity based on the credit information data received from the one or more node servers 1004 A-B”)
wherein each discrete data stream was transmitted over network using a different respective communications protocol (reads on “a direct link”) to the service provider, and (Studnitzer: See paragraphs [0102] “Distributed credit control system 1000 may include a management server 1002, one or more node servers 1004 A-B, and one or more trading terminals 1006 A-C associated with one or more trading entities. A trading entity may be an individual trader, a trading firm, or other trading organization. The components in distributed credit control system 1000 are shown connected by lines, which may reflect a direct link or may represent a network between components.”, [0128] “management server 1002 may receive data on credit utilization, as well as portfolio data, of a trading entity from one or more node servers 1004 A-B”)
further wherein the service provider server (reads on “the back end (e.g., clearinghouse 140 or clearing firm site)”) combines (reads on “use this out-of-band information to generate an 
dynamically determine (reads on “if the volume of trades exceeds the allocated number of trades, the credit control module may request a credit increase from another trading engine.”) at real-time, credit utilization for the particular disparate electronic trading system; (Studnitzer: See paragraph [0015])
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation based on the volume of trades in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraphs [0013-0015]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 21:
Cole discloses the following:
The apparatus of Claim 16, wherein, responsive to the indication of breach, the credit allocation processor further executes instructions to send instructions to the electronic trading system demanding that compels the reduction of the credit allocation. (Cole: See paragraph [0054]: “the credit can be taken from the FAT repository in a variety of ways. In one example, enough notes: [0047-0069], for instances, [0047] “Once the FAT limits and FAT sub-limits are established, the system will proceed to step S5 where it will monitor, preferably in real-time, the various user's transactions. By monitoring these transactions, the system can determine if a particular user is about to exceed their FAT limit.”, [0055] “the repository may have a minimum amount that it requires to be available for other group members so as to prevent a particular group member from depleting all of the available credit from the repository.”, and [0059] “several group members FAT limits may be reduced to increase the FAT limit for one group member. Of importance is the ability to dynamically adjust a group member's FAT limit by decreasing the FAT limits of members that may not be using as many FAT resources.”)
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cole in view of Studnitzer and in further view of Howorka et al. (hereinafter Howorka), US Publication Number 2002/0133455 A1.
Regarding claim 18:
Cole and Studnitzer do not explicitly disclose the following, however Howorka further teaches:

It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for updating or denying a credit allocation based on the total credit available in the method of Cole and Studnitzer as further taught by Howorka because it would reduce a risk to trade securities (Howorka: See paragraph [0167]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 19:
Cole does not explicitly disclose the following, however Studnitzer further teaches:
The apparatus of Claim 18, wherein the credit allocation processor further executes instructions to receive from a service provider instructions to adjust the credit allocations for the particular disparate electronic trading system according to the request despite the indication of a breach at the particular disparate electronic trading system. (Studnitzer: See paragraph [0135]: “Advantages of the invention include the ability to provide in-line credit controls on every order 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for changing a credit allocation without the risk of exceeding limits in the method of Cole as further taught by Studnitzer because it would provide more options to trade securities (Studnitzer: See paragraph [0135]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 20:
Cole discloses the following:
The apparatus of Claim 18, wherein the credit allocation processor executes instructions to: electronically transmit in real-time over network, an outcome indicating that the request to adjust the credit allocations for the particular disparate electronic trading system does not breach credit conditions at the particular disparate electronic trading system; and (Cole: See paragraph [0049]: “If the system determines that a group member has exceeded or would exceed a FAT limit, the system proceeds to S7 where the system determines FAT limit reallocation.”)
receive from the service provider, instructions to adjust the credit allocations for the particular disparate electronic trading system according to the request and responsive to the indication that the request does not breach credit conditions at the particular disparate electronic trading system. (Cole: See paragraph [0050]: “After determining the group member's FAT limit reallocation, the system then proceeds to step S8 where it re-adjusts the particular group member's 
Regarding claim 22:
Cole discloses the following:
The apparatus of Claim 18, wherein, responsive to detecting a breach condition, the credit allocation processor further executes instructions to send instructions to the electronic trading system demanding that compels the reduction of the credit allocation. (Cole: See paragraph [0054]: “the credit can be taken from the FAT repository in a variety of ways. In one example, enough credit can be extracted from the repository to cover the cost of the current proposed transaction. In a preferred embodiment, the system will have a configured percentage that it will take from the FAT repository. So for example, if the repository has $40,000 of available FATs and the configured percentage is set to 20%, the group member will receive 20% of the FATs from the repository.” And [0059] “several group members FAT limits may be reduced to increase the FAT limit for one group member. Of importance is the ability to dynamically adjust a group member's FAT limit by decreasing the FAT limits of members that may not be using as many FAT resources.”, and notes: [0047-0069], for instances, [0047] “Once the FAT limits and FAT sub-limits are established, the system will proceed to step S5 where it will monitor, preferably in real-time, the various user's transactions. By monitoring these transactions, the system can determine if a particular user is about to exceed their FAT limit.”, [0055] “the repository may have a minimum amount that it requires to be available for other group members so as to prevent a particular group member from depleting all of the available credit from the repository.”, and [0059] 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
June 28, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/2/2021